Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 1 of 17 PageID #: 1


     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     -----------------------------------------------------------------------x
     JOSHUA ADAMS,
                                                                                 Case No. _____________
                                                 Plaintiff,
                         -against-
                                                                                 COMPLAINT

    RESTAURANTE ASADERO MIS TIERRAS
    COLOMBIANAS, INC. and 54-08 ROOSEVELT AVENUE
    REALTY, LLC,

                                                 Defendants.
     ------------------------------------------------------------------------x



          Plaintiff Joshua Adams (hereafter referred to as "plaintiff”), by counsel, Gabriel

   A. Levy. P.C., as and for the Complaint in this action against defendants Restaurante

   Asadero Mis Tierras Colombianas, Inc. and 54-08 Roosevelt Avenue Realty, LLC

   (together referred to as "defendants"), hereby alleges as follows:

                                     NATURE OF THE CLAIMS

           1.          This lawsuit opposes pervasive, ongoing and inexcusable disability

   discrimination by the defendants. In this action, plaintiff seeks declaratory, injunctive

   and equitable relief, as well as monetary damages and attorney’s fees, costs and expenses

   to redress defendants’ unlawful disability discrimination against plaintiff, in violation of

   Title III of the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et. seq. and

   its implementing regulations, the New York State Executive Law (the "Executive Law''),

   § 296, New York State Civil Rights Law, § 40, and the Administrative Code of the City

   New York (the ''Administrative Code''), § 8-107. As explained more fully below,

   defendants own, lease, lease to, operate and control a place of public accommodation that



                                                      1
Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 2 of 17 PageID #: 2



   violates the above-mentioned laws. Defendants are vicariously liable for the acts and

   omissions of their employees and agents for the conduct alleged herein.

          2.      These defendants made a financial decision to ignore the explicit legal

   requirements for making their place of public accommodation accessible to persons with

   disabilities – all in the hopes that they would never be caught. In so doing, defendants

   made a calculated, but unlawful, decision that disabled customers are not worthy. The

   day has come for defendants to accept responsibility. This action seeks to right that

   wrong by making defendants’ place of public accommodation fully accessible so that

   plaintiff can finally enjoy the full and equal opportunity that defendants provide to non-

   disabled customers.

                                JURISDICTION AND VENUE

          3.         This Court has jurisdiction over this matter pursuant to 42 U.S.C. §

   12188 and 28 U.S.C. §§ 1331 and 1343 as this action involves federal questions

   regarding the deprivation of plaintiff's rights under the ADA. The Court has

   supplemental jurisdiction over plaintiff's related claims arising under the New York State

   and City laws pursuant to 28 U.S.C. § 1367(a).

          4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because

   defendants’ acts of discrimination alleged herein occurred in this district and defendants’

   place of public accommodation that is the subject of this action is located in this district.

                                            PARTIES

          5.      At all times relevant to this action, plaintiff has been and remains a

   resident of Kings County of the State of New York.

          6.      At all times relevant to this action, plaintiff has been and remains

   bound to ambulate in a wheelchair, having been born with spina bifida and
                                                 2
Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 3 of 17 PageID #: 3



   hydrocephalus. Plaintiff suffers from medical conditions that inhibit walking and

   restrict body motion range and movement.

           7.      At all relevant times, the defendants operate and/or lease property

   located at or about 54-08 Roosevelt Avenue, Woodside, New York 11377 (hereinafter

   referred to as the “Premises”).

           8.      Each defendant is licensed to and/ or does business in New York State.

           9.      At all relevant times, the defendants operate a restaurant at the

   Premises.


                 ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

           10.     Each of the defendants is a public accommodation as they own, lease,

   lease to, control or operate a place of public accommodation, the Premises, within the

   meaning of the ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§

   292(9)) and the Administrative Code (§ 8- 102(9)).

           11.     The Premises is a place of public accommodation within the meaning of

   the ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and

   the Administrative Code (§ 8-102(9)) as it is a facility operated by a private entity and its

   operations affect commerce.

           12.     Numerous architectural barriers exist at defendants’ place of public

   accommodation (the “Premises”) that prevent and/or restrict access to plaintiff, a person

   with a disability.

           13.     Upon information and belief, the Premises was designed and

   constructed for first possession after January 26, 1993.

           14.     Upon information and belief, at some time after January 1992, defendants

   made alterations to the Premises, including areas adjacent and/or attached to the
                                                 3
Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 4 of 17 PageID #: 4



   Premises.

          15.     Upon information and belief, at some time after January 1992, defendants

   made alterations to the Premises.

          16.     Within the past three years of filing this action, plaintiff attempted to and

   desired to access the Premises.

          17.     The services, features, elements and spaces of defendants’ place of public

   accommodation are not readily accessible to, or usable by plaintiff as required by the

   Americans with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appendix

   A, and adopted by the United States Department of Justice in 1991 as the Standards for

   Accessible Design (“1991 Standards”) or the revised final regulations implementing Title

   III of the ADA adopted by the United States Department of Justice in 2010 as the 2010

   Standards for Accessible Design (“2010 Standards”).

          18.     Because of defendants’ failure to comply with the above-mentioned laws,

   including but not limited to the 1991 Standards or the 2010 Standards and the

   Administrative Code, plaintiff was and has been unable to enjoy safe, equal and complete

   access to defendants’ place of public accommodation.

          19.     Defendants' place of public accommodation has not been designed,

   constructed, or altered in compliance with the 1991 Standards, the 2010 Standards, the

   Administrative Code, the Building Code of the City of New York (“BCCNY”), or the

   2014 New York City Construction Code (“2014 NYC”).

          20.     Barriers to access that plaintiff encountered and/or which deter plaintiff

   from patronizing the defendants’ place of public accommodation as well as barriers that

   exist include, but are not limited to, the following:



                                                 4
       Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 5 of 17 PageID #: 5



  I.     INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED
         AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.
         EXISTING STEPS AT ENTRANCE ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED
         RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
            a. Accessible routes shall be provided in accordance with 206 and shall comply with Chapter 4.
               Accessible routes shall be provided where required by 206.2. At least one accessible route
               shall be provided within the site from accessible parking spaces and accessible passenger
               loading zones; public streets and sidewalks; and public transportation stops to the accessible
               building or facility entrance they serve. Entrances shall be provided in accordance with
               206.4. Entrance doors, doorways, and gates shall comply with 404 and shall be on an
               accessible route complying with 402. In addition to entrances required by 206.4.2 through
               206.4.9, at least 60 percent of all public entrances shall comply with 404. Means of egress
               shall comply with section 1003.2.13 of the International Building Code (2000 edition and
               2001 Supplement) or section 1007 of the International Building Code (2003 edition)
               (incorporated by reference, “Referenced Standards” in Chapter 1). Changes in level shall
               comply with 303. Changes in level greater than ½ inch high shall be ramped, and shall
               comply with 405 or 406.
 II.     REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT ENTRANCES.
         NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN REQUIRD MANUEVERING
         CLEARANCE AT ENTRANCES.
            a. Minimum maneuvering clearances at doors and gates shall comply with 404.2.4.
               Maneuvering clearances shall extend the full width of the doorway and the required latch
               side or hinge side clearance. Floor or ground surface within required maneuvering clearances
               shall comply with 302.Changes in level are not permitted.
III.     INACCESSIBLE BAR. NON-COMPLIANT HEIGHT OF BAR EXCEEDS MAXIMUM HEIGHT
         ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
         BAR. PORTION OF BAR REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
            a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent of
               the seating spaces and standing spaces at the dining surfaces shall comply with 902. Dining
               surfaces and work surfaces shall comply with 902.2 and 902.3. Dining surfaces include, but
               are not limited to, bars, tables, lunch counters, and booths. A clear floor space complying with
               305 positioned for a forward approach shall be provided. Knee and toe clearance complying
               with 306 shall be provided. The tops of dining surfaces and work surfaces shall be 28 inches
               (710 mm) minimum and 34 inches (865 mm) maximum above the finish floor or ground.
               Where toe clearance is required at an element as part of a clear floor space, the toe clearance
               shall extend 17 inches (430 mm) minimum under the element. Toe clearance shall be 30 inches
               (760 mm) wide minimum. Where knee clearance is required under an element as part of a clear
               floor space, the knee clearance shall be 11 inches deep minimum at 9 inches above the ground,
               and 8 inches deep minimum at 27 inches (685 mm) above the finish floor or ground. Knee
               clearance shall be 30 inches (760 mm) wide minimum.
IV.      COMPLIANT SIGNAGE IDENTIFYING THE RESTROOM NOT PROVIDED AS REQUIRED.
            a. Signs shall be provided in accordance with 216 and shall comply with 703. Interior and exterior
               signs identifying permanent rooms and spaces shall comply with 703.1, 703.2, and 703.5.
               Where pictograms are provided as designations of permanent interior rooms and spaces, the
               pictograms shall comply with 703.6 and shall have text descriptors complying with 703.2 and
               703.5. Section 216.2 applies to signs that provide designations, labels, or names for interior
               rooms or spaces where the sign is not likely to change over time. Examples include interior
               signs labeling restrooms, room and floor numbers or letters, and room names. Tactile text
                                                       5
        Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 6 of 17 PageID #: 6



                descriptors are required for pictograms that are provided to label or identify a permanent room
                or space. Pictograms that provide information about a room or space, such as “no smoking,”
                occupant logos, and the International Symbol of Accessibility, are not required to have text
                descriptors. Signs shall comply with 703. Where both visual and tactile characters are required,
                either one sign with both visual and tactile characters, or two separate signs, one with visual,
                and one with tactile characters, shall be provided. Tactile characters on signs shall be located
                48 inches (1220 mm) minimum above the finish floor or ground surface, measured from the
                baseline of the lowest tactile character and 60 inches (1525 mm) maximum above the finish
                floor or ground surface, measured from the baseline of the highest tactile character. Where a
                tactile sign is provided at a door, the sign shall be located alongside the door at the latch side.
                Where a tactile sign is provided at double doors with one active leaf, the sign shall be located
                on the inactive leaf. Where a tactile sign is provided at double doors with two active leafs, the
                sign shall be located to the right of the right hand door. Where there is no wall space at the
                latch side of a single door or at the right side of double doors, signs shall be located on the
                nearest adjacent wall. Signs containing tactile characters shall be located so that a clear floor
                space of 18 inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the
                tactile characters, is provided beyond the arc of any door swing between the closed position
                and 45 degree open position.
  V.      INACCESSIBLE RESTROOM. REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT
          RESTROOM DOOR.
             a. Door openings shall provide a clear width of 32 inches (815 mm) minimum. Clear openings
                of doorways with swinging doors shall be measured between the face of the door and the stop,
                with the door open 90 degrees.
 VI.      NON-COMPLIANT DOOR KNOB AT DOOR OF THE RESTROOMS REQUIRES TWISTING OF
          THE WRIST.
             a. Handles, pulls, latches, locks, and other operable parts on doors and gates shall comply with
                309.4. Operable parts shall be operable with one hand and shall not require tight grasping,
                pinching, or twisting of the wrist. The force required to activate operable parts shall be 5
                pounds maximum.
VII.      NON-COMPLIANT DOOR LOCK AT RESTROOM DOOR REQUIRES TWISTING OF THE
          WRIST.
             a. Handles, pulls, latches, locks, and other operable parts on doors and gates shall comply with
                309.4. Operable parts shall be operable with one hand and shall not require tight grasping,
                pinching, or twisting of the wrist. The force required to activate operable parts shall be 5
                pounds maximum.
VIII.     REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF WATER
          CLOSET
             a. Grab bars for water closets shall comply with 609. Grab bars shall be provided on the
                side wall closest to the water closet and on the rear wall.
 IX.      INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN RESTROOM NOT
          PROVIDED AS REQUIRED.
             a. Water supply and drain pipes under lavatories and sinks shall be insulated or otherwise
                configured to protect against contact. There shall be no sharp or abrasive surfaces under
                lavatories and sinks.
  X.      INACCESSIBLE COAT HOOK IN RESTROOM. NON-COMPLIANT HEIGHT OF COAT HOOK
          IN RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
             a. Coat hooks shall be located within one of the reach ranges specified in 308. Where a forward
                reach is unobstructed, the high forward reach shall be 48 inches maximum and the low forward
                                                        6
      Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 7 of 17 PageID #: 7



              reach shall be 15 inches minimum above the finish floor or ground. Where a high forward
              reach is over an obstruction, the clear floor space shall extend beneath the element for a
              distance not less than the required reach depth over the obstruction. The high forward reach
              shall be 48 inches maximum where the reach depth is 20 inches maximum. Where the reach
              depth exceeds 20 inches, the high forward reach shall be 44 inches maximum and the reach
              depth shall be 25 inches maximum. Where a clear floor or ground space allows a parallel
              approach to an element and the side reach is unobstructed, the high side reach shall be 48
              inches maximum and the low side reach shall be 15 inches minimum above the finish floor or
              ground. Where a clear floor or ground space allows a parallel approach to an element and the
              high side reach is over an obstruction, the height of the obstruction shall be 34 inches maximum
              and the depth of the obstruction shall be 24 inches maximum. The high side reach shall be 48
              inches maximum for a reach depth of 10 inches maximum. Where the reach depth exceeds 10
              inches, the high side reach shall be 46 inches maximum for a reach depth of 24 inches
              maximum.
XI.     INACCESSIBLE MIRROR IN THE RESTROOMS. NON COMPLIANT MOUNTED HEIGHT OF
        MIRROR IN THE RESTROOMS EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
           a. Mirrors located above lavatories or countertops shall be installed with the bottom edge of the
              reflecting surface 40 inches (1015 mm) maximum above the finish floor or ground. Mirrors
              not located above lavatories or countertops shall be installed with the bottom edge of the
              reflecting surface 35 inches (890 mm) maximum above the finish floor or ground.

                21.     The above listing is not to be considered all-inclusive of the barriers,

         which exist at the Premises.

                22.     Upon information and belief, a full inspection of the defendants’ place of

         public accommodation will reveal the existence of other barriers to access.

                23.     As required by the ADA (remedial civil rights legislation) to properly

         remedy defendants’ discriminatory violations and avoid piecemeal litigation, plaintiff

         requires a full inspection of the defendants’ public accommodation in order to catalogue

         and cure all of the areas of non-compliance with the ADA. Notice is therefore given that

         plaintiff intends on amending the Complaint to include any violations discovered during

         an inspection that are not contained in this Complaint.

                24.     Defendants have denied plaintiff the opportunity to participate in or

         benefit from services or accommodations because of a disability.

                25.     Defendants have not satisfied their statutory obligation to ensure that their

         policies, practices, procedures for persons with disabilities are compliant with the laws.
                                                      7
Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 8 of 17 PageID #: 8



   Nor have defendants made or provided reasonable accommodations or modifications to

   persons with disabilities.

           26.     Plaintiff has a realistic, credible and continuing threat of discrimination

   from the defendants’ non-compliance with the laws prohibiting disability discrimination.

   The barriers to access within defendants' place of public accommodation continue to

   exist and deter plaintiff.

           27.     Plaintiff frequently travels to the area where defendants’ place of public

   accommodation is located.

           28.     Plaintiff intends to patronize the defendants’ place of public

   accommodation several times a year after it becomes fully accessible.

           29.     Plaintiff is also a “tester” for the purposes of asserting basic civil rights

   and monitoring, ensuring, and determining whether defendants’ place of public

   accommodation is fully accessible.

           30.     Plaintiff intends to patronize the defendants’ place of public

   accommodation several times a year as “tester” to monitor, ensure, and determine

   whether defendants’ place of public accommodation is fully accessible.

                            FIRST CAUSE OF ACTION
           (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

           31.     Plaintiff realleges and incorporates by reference all allegations set forth in

   this Complaint as if fully set forth herein.

           32.     Plaintiff is substantially limited in the life activity of both walking and

   body motion range and thus has a disability within the meaning of the ADA. As a direct

   and proximate result of plaintiff’s disability, plaintiff uses a wheelchair for mobility, and

   also has restricted range of motion.


                                                  8
Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 9 of 17 PageID #: 9



          33.     The ADA imposes joint and several liability on both the property owner

   and lessee of a public accommodation. 28 C.F.R. 36.201(b).

          34.     Under the ADA, both the property owner and lessee are liable to the

   plaintiff and neither can escape liability by transferring their obligations to the other by

   contract (i.e. lease agreement). 28 C.F.R. 36.201(b).

          35.     Defendants have and continue to subject plaintiff to disparate treatment by

   denying plaintiff full and equal opportunity to use their place of public accommodation

   all because plaintiff is disabled. Defendants’ policies and practices have disparately

   impacted plaintiff as well.

          36.     By failing to comply with the law, defendants have articulated to disabled

   persons such as the plaintiff that they are not welcome, objectionable and not desired as

   patrons of their public accommodation.

          37.     Defendants have discriminated against the plaintiff by designing and/or

   constructing a building, facility and place of public accommodation that is not readily

   accessible to and usable by the disabled plaintiff and not fully compliant with the 1991

   Standards or the 2010 Standards. See 28 C.F.R. § 36.401(A)(1) and 42 U.S.C.

          §12183(a)(1).

          38.     Defendants’ place of public accommodation is not fully accessible and

   fails to provide an integrated and equal setting for the disabled, all in violation of 42

   U.S.C. §12182(b)(1)(A) and 28 C.F.R. § 36.203.

          39.     Upon making alterations to their public accommodation, defendants failed

   to make their place of public accommodation accessible to plaintiff to the maximum

   extent feasible in violation of 28 C.F.R. §§ 36.402 and 36.406.

          40.     Upon making these alterations to the primary function areas, defendants

                                                 9
Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 10 of 17 PageID #: 10



    failed to make the paths of travel to the primary function areas accessible to plaintiff, in

    violation of 28 C.F.R. § 36.403.

              41.   28 C.F.R. § 36.406(5) requires defendants to make the facilities and

    elements of their noncomplying public accommodation accessible in accordance with the

    2010 Standards.

              42.   Defendants failed to make all readily achievable accommodations and

    modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would be

    readily achievable to make defendants’ place of public accommodation fully accessible.

              43.   By failing to remove the barriers to access where it is readily achievable

    to do so, defendants have discriminated against plaintiff on the basis of disability in

    violation of § 302(a) and 302(b)(2)(A)(iv) of the ADA, 42 U.S.C. § 12182(a),

    (b)(2)(A)(iv), and 28 C.F.R. § 36.304.

              44.   In the alternative, defendants have violated the ADA by failing to provide

    plaintiff with reasonable alternatives to barrier removal as required by 28 C.F.R. §

    36.305.

              45.   Defendants’ failure to remove the barriers to access constitutes a pattern

    and practice of disability discrimination in violation of 42 U.S.C. § 12181 et. seq., and 28

   C.F.R § 36.101 et. seq.

              46.   Defendants have and continue to discriminate against plaintiff in violation

    of the ADA by maintaining and/or creating an inaccessible public accommodation.



                           SECOND CAUSE OF ACTION
              (VIOLATIONS OF THE NEW YORK STATE EXECUTIVE LAW)


              47.   Plaintiff realleges and incorporates by reference all allegations set forth in

                                                  10
Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 11 of 17 PageID #: 11



    this Complaint as if fully set forth herein.

            48.       Plaintiff suffers from various medical conditions that separately and

    together prevent the exercise of normal bodily functions in plaintiff; in particular, the life

    activities of both walking and body motion range. Plaintiff therefore suffers from a

    disability within the meaning of the Executive Law § 296(21).

            49.       Defendants have and continue to subject plaintiff to disparate treatment by

    denying plaintiff equal opportunity to use their place of public accommodation all

    because plaintiff is disabled.

            50.       Defendants discriminated against plaintiff in violation of New York State

    Executive Law § 296(2), by maintaining and/or creating an inaccessible place of public

    accommodation. Each of the defendants have aided and abetted others in committing

    disability discrimination.

            51.       Defendants have failed to make all readily achievable accommodations

    and modifications to remove barriers to access in violation of Executive Law §

    296(2)(c)(iii).

            52.       In the alternative, defendants have failed to provide plaintiff with

    reasonable alternatives to barrier removal as required in violation of Executive Law §

    296(2)(c)(iv).

            53.       It would be readily achievable to make defendants’ place of public

    accommodation fully accessible.

            54.       It would not impose an undue hardship or undue burden on defendants to

    make their place of public accommodation fully accessible.

            55.       As a direct and proximate result of defendants' unlawful discrimination in

    violation of New York State Executive Law, plaintiff has suffered, and continues to

                                                    11
Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 12 of 17 PageID #: 12



    suffer emotional distress, including but not limited to humiliation, embarrassment, stress,

    and anxiety.

           56.     Plaintiff has suffered and will continue to suffer damages in an amount to

    be determined at trial.



                                THIRD CAUSE OF ACTION
         (VIOLATIONS OF THE ADMINISTRATIVE CODE OF THE CITY OF
                                        NEW YORK)
            57. Plaintiff realleges and incorporates by reference all allegations set forth in

     this Complaint as if fully set forth herein.

             58.   Plaintiff suffers from various medical conditions that separately and

     together, impair plaintiff’s bodily systems - in particular, the life activity of both

     walking and body motion range -and thus plaintiff has a disability within the meaning

     of the Administrative Code § 8-102(16).

             59.   The Local Civil Rights Restoration Act of 2005 (the “Restoration Act”),

     also known as Local Law 85, clarified the scope of the Administrative Code in relation

     to the New York City’s Human Rights Law. The Restoration Act confirmed the

     legislative intent to abolish “parallelism” between the Administrative Code and the

     Federal and New York State anti-discrimination laws by stating as follows:

             The provisions of this title shall be construed liberally for the accomplishment

             of the uniquely broad and remedial purposes thereof, regardless of whether

             federal or New York State civil and human rights laws, including those laws

             with provisions comparably-worded to provisions of this title, have been so

             construed.

             Restoration Act § 7 amending Administrative Code §8-130 (emphasis added).


                                                    12
Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 13 of 17 PageID #: 13



     The Restoration Act is to be construed broadly in favor of plaintiff to the fullest extent

     possible.

               60. Defendants have and continue to subject plaintiff to disparate treatment

     and disparate impact by directly and indirectly refusing, withholding, and denying the

     accommodations, advantages, facilities, and privileges of their place of public

     accommodation all because of disability in violation of the Administrative Code § 8-

     107(4). Each of the defendants have aided and abetted others in committing disability

     discrimination.

               61.   Defendants have discriminated, and continue to discriminate, against

     plaintiff in violation of the Administrative Code § 8-107(4) by designing, creating

     and/or maintaining an inaccessible commercial facility/space.

               62.   Defendants have subjected, and continue to subject, plaintiff to disparate

     treatment by directly and indirectly refusing, withholding, and denying the

     accommodations, advantages, facilities, and privileges of their commercial

     facility/space all because of disability in violation of the Administrative Code § 8-

     107(4).

               63.   In violation of Administrative Code § 8-107(6), defendants have and

     continue to, aid and abet, incite, compel or coerce each other in each of the other

     defendants’ attempts to, and in their acts of directly and indirectly refusing,

     withholding, and denying the accommodations, advantages, facilities, and privileges of

     their commercial facility/space and the place of public accommodation therein, all

     because of disability, as well as other acts in violation of the Administrative Code.

               64.   Defendants discriminated against plaintiff in violation of the

     Administrative Code, § 8-107(4), and Local Law 58 by maintaining and/or creating an

                                                  13
Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 14 of 17 PageID #: 14



     inaccessible public accommodation.

            65.   As a direct and proximate result of defendants' unlawful discrimination in

     violation of the Administrative Code, plaintiff has suffered, and continues to suffer

     emotional distress, including but not limited to humiliation, stress, and embarrassment.

            66. Upon information and belief, defendants’ long-standing refusal to make

     their place of public accommodation fully accessible was deliberate, calculated,

     egregious, and undertaken with reckless disregard to plaintiff’s rights under the

     Administrative Code.

            67.   By failing to comply with the law in effect for decades, defendants have

     articulated to disabled persons such as the plaintiff that they are not welcome,

     objectionable and not desired as patrons of their public accommodation.

            68.   Defendants engaged in discrimination with willful or wanton negligence,

     and/or recklessness, and/or a conscious disregard of the rights of others and/or conduct

     so reckless as to amount to such disregard for which plaintiff is entitled to an award of

     punitive damages pursuant to Administrative Code § 8-502.

            69.   By refusing to make their place of public accommodation accessible,

     defendants have unlawfully profited from their discriminatory conduct by collecting

     revenue from a non-compliant space and pocketing the money that they should have

            lawfully expended to pay for a fully compliant and accessible space.

     Defendants’ unlawful profits plus interest must be disgorged.

            70.   Plaintiff has suffered and will continue to suffer damages in an amount to

     be determined at trial.

                             FOURTH CAUSE OF ACTION
          (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)
           71. Plaintiff realleges and incorporates by reference all allegations set in this

                                                14
Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 15 of 17 PageID #: 15



    Complaint as if fully set forth herein.

           72.     Defendants discriminated against plaintiff pursuant to New York State

    Executive Law.

           73.     Consequently, plaintiff is entitled to recover the monetary penalty

    prescribed by Civil Rights Law §§ 40-c and 40-d for each and every violation.

           74.     Notice of this action has been served upon the Attorney General as

    required by Civil Rights Law § 40-d.



                                         INJUNCTIVE RELIEF
           75.     Plaintiff will continue to experience unlawful discrimination as a result of

    defendants' failure to comply with the above-mentioned laws. Therefore, injunctive relief

    is necessary to order defendants to alter and modify their place of public accommodation

    and their operations, policies, practices and procedures.

           76.     Injunctive relief is also necessary to make defendants' facilities readily

    accessible to and usable by plaintiff in accordance with the above-mentioned laws.

           77.     Injunctive relief is further necessary to order defendants to provide

    auxiliary aids or services, modification of their policies, and/or provision of alternative

    methods, in accordance with the ADA, Executive Law and the Administrative Code.

                                    DECLARATORY RELIEF
           78.     Plaintiff is entitled to a declaratory judgment concerning each of the

    accessibility violations committed by defendants against plaintiff and as to required

    alterations and modifications to defendants’ place of public accommodation, facilities,

    goods and services, and to defendants’ policies, practices, and procedures.

                       ATTORNEY’S FEES, EXPENSES AND COSTS
           79.     In order to enforce plaintiff’s rights against the defendants, plaintiff has

    retained counsel and is entitled to recover attorney’s fees, expenses and costs pursuant to
                                                  15
Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 16 of 17 PageID #: 16



    the ADA and the Administrative Code. 42 U.S.C. §12205; 28 C.F.R. §36.505; and

    Administrative Code § 8-502.

                                     PRAYER FOR RELIEF

           WHEREFORE, plaintiff respectfully requests that the Court enter a judgment

    against the defendants, jointly and severally, in favor of plaintiff that contains the

    following relief:

                              i.   Enter declaratory judgment declaring that defendants

                   have violated the ADA and its implementing regulations, Executive

                   Law and Administrative Code and declaring the rights of plaintiff as to

                   defendants' place of public accommodation, and defendants’ policies,

                   practices and procedures;

                            ii.    Issue a permanent injunction ordering defendants to close

                   and cease all business until defendants remove all violations of the ADA,

                   the 1991 Standards or the 2010 Standards, Executive Law and

                   Administrative Code, including but not limited to the violations set forth

                   above;

                            iii.   Retain jurisdiction over the defendants until the Court is

                   satisfied that the defendants' unlawful practices, acts and omissions no

                   longer exist and will not reoccur;

                            iv.    Award of compensatory damages in an amount to be

                   determined at trial;

                             v.    Award plaintiff punitive damages in order to punish

                   and deter the defendants for their violations of the Administrative

                   Code of the City of New York;

                                                  16
Case 1:21-cv-04331-KAM-RML Document 1 Filed 08/02/21 Page 17 of 17 PageID #: 17



                            vi.   Award reasonable attorney’s fees, costs and expenses

                 pursuant to the Administrative Code;

                         vii.     Find that plaintiff is a prevailing party in this

                 litigation and award reasonable attorney’s fees, costs and

                 expenses pursuant to the ADA; and

                        viii.     For such other and further relief, at law or in equity, to

                 which plaintiff may be justly entitled.


    Dated: August 2, 2021

          Brooklyn, New York


                                                          Respectfully submitted,


                                                          GABRIEL A. LEVY, P.C.
                                                          Attorney for Plaintiff
                                                          41 Flatbush Avenue
                                                          1st Floor
                                                          Brooklyn, NY 11217
                                                          (347) 941-4715

                                                          By: /s/ Gabriel A. Levy, Esq.
                                                          GABRIEL A. LEVY, ESQ (5488655)
                                                          Glevy@glpcfirm.com




                                                 17
